Citation Nr: 0943437	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 







INTRODUCTION

The Veteran had active service from August 1963 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV, Subpart ii, 
Chap. 2, Sec. C, Para. 9b.

The record reflects VA diagnostic studies from October 2003 
and February 2004, which were interpreted to reveal findings 
most compatible with diffuse asbestosis.  Consequently, there 
is competent medical evidence that the Veteran has a disease 
associated with exposure to asbestos.

The record further reflects that the Veteran does not have 
any significant post-service exposure to asbestos, and that 
while his military occupational specialty during service was 
that of vehicle operator, he claims that he was exposed to 
asbestos during the process of removing missiles from the 
silos located on his base (personnel records reflect that the 
Veteran was stationed at Lincoln Air Force Base (AFB) from 
November 1963 to October 1966).  More specifically, he claims 
that asbestos was one of the materials used in the 
construction of the silos.  The Board finds it plausible that 
missiles were removed from Lincoln AFB due to their 
obsolescence during the time frame the Veteran was stationed 
there, that the materials that were used to construct the 
silos did include asbestos (for example, to insulate 
ventilation pipes), and that the Veteran's duties were 
expanded to include participation in the removal of missiles 
from the silos.  

The guidelines also provide that the latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  The 
exposure may have been direct or indirect, and the extent or 
duration of exposure is not a factor.  M21-1MR, Part IV, 
Subpart ii, Chap. 1, Sec. H, Para. 29a.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

Consequently, regardless of the fact that service treatment 
records do not reflect any relevant complaints or treatment, 
since the extent or duration of exposure is not a factor, and 
the Veteran's statements of exposure while assisting in the 
removal of missiles from silos at Lincoln AFB are at least 
plausible, the Board finds that the Veteran should be 
afforded an appropriate examination to determine whether it 
is at least as likely not that the Veteran's asbestosis is 
related to his exposure to asbestos during active service.

Arrangements should also be made to obtain additional VA 
treatment records for the Veteran, dated since January 2005.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to the 
Veteran's treatment records from the 
Orlando and Tampa VA treatment 
facilities, dated since January 2005.

2.  Thereafter, schedule the Veteran 
for an appropriate VA examination.  The 
claims folder, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
indicated studies should be conducted.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or greater probability) 
that any current pulmonary disorder 
(including asbestosis) is related to 
any in-service asbestos exposure.

The examiner should provide a rationale 
for the opinion.

3.  Finally, readjudicate the Veteran's 
claim.  If the decision with respect to 
the claim remains adverse to the 
Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

